Citation Nr: 1103144	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hypertension.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 2003 to February 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the RO which granted 
service connection for hypertension and assigned a noncompenable 
rating.  The Veteran perfected a timely appeal.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  In his February 2009 VA Form 9, 
the Veteran alleged that his service-connected hypertension had 
increased in severity.  The Veteran indicated that his medication 
dosage had to be increased.  As such, the Board has determined 
that a new VA examination is warranted in order to fully and 
fairly evaluate the Veteran's claim for entitlement to a 
compensable rating for his service-connected hypertension.  See 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

When available evidence is too old for an adequate evaluation of 
a Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  In this case, the Veteran was last afforded a VA 
examination in December 2006 and the evidence currently 
associated with the claims file suggests that his hypertension 
has increased in severity since such time.  Therefore, the 
Veteran should be afforded a new VA examination so as to assess 
the current nature and severity of his hypertension.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his hypertension.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  The examiner should note all 
relevant pathology and conduct all indicated 
tests.  The examiner should specifically 
comment on the following:

(a) Does the Veteran have diastolic pressure 
predominantly 100, 110, 120, 130, or more?

(b) Does the Veteran have systolic pressure 
predominantly 160, 200, or more?

(c) Does the Veteran have a history of 
diastolic pressure predominantly 100?

(d) Does the Veteran require continuous 
medication for control?

2.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the Veteran's claim for a 
compensable rating for his service-connected 
hypertension, in light of all pertinent 
evidence and legal authority.  If the 
determination remains adverse, the Veteran 
and his representative should be furnished a 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


